ON RETURN TO REMAND
PATTERSON, Presiding Judge.
The trial court complied with our remand by holding a hearing to determine whether a prior youthful offender conviction was erroneously used by the trial court to enhance Hatcher’s sentence. The trial court appointed counsel to represent Hatcher at the hearing. Due return to our remand has been filed. It shows a finding by the trial court that, at the time Hatcher’s sentence of life imprisonment was imposed, there was evidence before the court of at least three prior felony convictions, i.e., grand larceny, robbery, and escape. The return also discloses that in each prior felony case Hatcher was represented by counsel. Further, the return shows that Hatch-er admitted the correctness of the prior convictions and admitted that he was represented by counsel in each case. A sentence of life imprisonment is proper upon conviction of a Class B felony when the defendant has three prior felony convictions. Ala. Code 1975, §§ 13A-8-42; 13A-5-9(c)(2).
Thus, the judgment of the trial court denying Hatcher’s petition for post-conviction relief is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.